AO 245B (CASDRev. 08113) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COD
                                                                                                                       DEC 11 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT IN A C                  MlI~~ 1J.$.I;;G:rRlCT
                                                                                                                   ~ OF CAlIFORNIA
                                                                                                                                   COURT
                                 v.                                         (For Offenses Committed                     vember 1, 1987)OEPUTY
              OMAR CHAGOLLA-ROJAS (1)
                                                                               Case Number:          18CR3196-GPC

                                                                            RYAN STITT, FED. DEFENDERS INC.
                                                                            Defendant's Attorney
REGISTRATION NO.                 58270408


THE DEFENDANT: 

IZI pleaded guilty to count(s)          1 of the Infonnation 


Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                     Nature of Offense                                                                        Numberls)
8 USC 1326                          Removed Alien Found in the United States                                                      1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s)                                                                    dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


      JVTA Assessment*: $
o
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived                     Forfeiture pursuant to order filed                            , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            December 11, 2018



                                                                            HON. GONZALO P. C                   .
                                                                            UNITED STATES DISTRICT JUDGE 




                                                                                                                            18CR3196-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                OMAR CHAGOLLA-ROJAS (1)                                                  Judgment - Page 2 of2
CASE NUMBER:              18CR3196-GPC 


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

       D     at                            A.M.               on 

                -----------------
             as notified by the United States Marshal. 

                                                                  -------------------------------------

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

       D     on or before 

       D     as notified by the United States Marshal. 

       D     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                --------------------------                   -------------------------------
at ------------------------ • with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR3196-GPC
